      Case 1:18-cv-00681-RJL Document 168 Filed 03/19/20 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



AARON RICH
                      Plaintiff,

     v.                                         Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                      Defendants.




          PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO COMPEL
           DEFENDANT COUCH TO PRODUCE FLOCK DOCUMENTS




                                    JOSHUA P. RILEY
                                    MERYL C. GOVERNSKI
                                    BOIES SCHILLER FLEXNER LLP
                                    1401 New York Ave NW, Washington DC 20005

                                    MICHAEL J. GOTTLIEB
                                    WILLKIE FARR GALLAGHER LLP
                                    1875 K Street NW, Washington, DC 20006

                                    Attorneys for Plaintiff Aaron Rich
         Case 1:18-cv-00681-RJL Document 168 Filed 03/19/20 Page 2 of 6



       Plaintiff respectfully submits this Reply to Defendant Couch’s Opposition (Dkt. 166) to

Plaintiff’s Motion to Compel Defendant Couch to Produce Flock Documents (Dkt. 160).

                                             *******

       Defendant Couch does not deny that he communicated on Flock about issues relevant to

this litigation. Nor does Defendant Couch deny that he has possession, custody, or control of those

communications. Yet Defendant Couch still refuses to produce those communications. In doing

so, he offers three excuses, none of which has merit.

       First, Defendant Couch argues, for the first time, that he need not produce documents that

contain communications with or among third-parties. 1 That obviously is wrong: if a party to

litigation has a document in which the subject matter of the litigation is discussed with or among

third-parties, those documents clearly are relevant and must be produced. 2 Indeed, in this case,

Defendants have demanded that Plaintiff produce relevant communications he has had with

various third-parties, and Plaintiff has done so. 3 The same standard must apply equally to

Defendant Couch here.




1
  See Dkt. 166 at 2 (arguing that Defendant Couch need not “produce third-party information over
which Mr. Couch has no proprietary interest”); id. at 3 (arguing that the requested information “is
irrelevant” because Defendant “Butowsky has sworn under oath that he has never used Flock”).
2
  See, e.g., Shatsky v. Syrian Arab Republic, 312 F.R.D. 219, 223 (D.D.C. 2015) (Leon, J.)
(“Because litigants are entitled to ‘discovery regarding any nonprivileged matter that is relevant to
any party’s claim or defense,’ Fed. R. Civ. P. 26(b), parties may request production of any
discoverable material within ‘the responding party's possession, custody, or control,’ Fed. R. Civ.
P. 34(a)(1).”); see also Friedman v. Bache Halsey Stuart Shields, Inc., 738 F.2d 1336, 1348–49
(D.C.Cir.1984) (“It has long been recognized that, under the broad sweep of Rule 26(b)(1) of the
Federal Rules of Civil Procedure, a party may obtain discovery regarding any matter, not
privileged, which is relevant to the subject matter involved.” (quoting Fed.R.Civ.P. 26(b)(1)
(internal quotation marks and alterations omitted)).
3
  See, e.g., Dkt. 116-3 at 112 (requesting all documents constituting, referring or relating to
communications with various third-parties); Dkt. 116-3 at 136-38 (same).

                                                 2
           Case 1:18-cv-00681-RJL Document 168 Filed 03/19/20 Page 3 of 6



          Notably, Defendant Couch cites no authority for the remarkable proposition that

communications involving third-parties are immune from discovery, and nothing in the Federal

Rules, or in any case of which Plaintiff’s counsel is aware, supports the notion that discovery must

be limited to communications between the parties to a case. The one case to which Defendant

Couch cites had nothing to do with discovery in civil litigation and instead involved whether a

federal agency could obtain summary judgment in a FOIA lawsuit—and, even there, the court

explained that the defendant agency must search for and produce responsive records, something

Defendant Couch has not done here. 4

          Second, Defendant Couch argues that he need not produce the Flock communications

because he does not intend to rely on them in his defense.5 That does not matter. In determining

whether a document must be produced, the issue is not whether a defendant intends to rely on the

document (in which case, the defendant in any case could insulate all damaging evidence from

discovery by disclaiming reliance on it), but rather whether the document pertains to issues

relevant in the litigation, which indisputably is the case here.6 By withholding relevant Flock

communications, Defendant Couch is denying Plaintiff his right to obtain evidence for his case,

and that is so regardless of whether Defendant Couch wants to use the same evidence in his

defense.




4
    See Dkt. 166 at 2 (citing Richardson v. United States, 117 F. Supp. 3d 41, 43 (D.D.C. 2015)).
5
  See, e.g., Dkt. 166 at 1 (“Mr. Couch is not relying on any information received from or shared
with anyone through Flock in his defense against Plaintiff’s lawsuit.”); id. at 3 (“Mr. Couch has
also sworn under oath that he does not intend to rely on any statements made by anyone in the
context of Flock chats as part of his defense.”)
6
    See supra n.2

                                                  3
            Case 1:18-cv-00681-RJL Document 168 Filed 03/19/20 Page 4 of 6



          Third, without expressly arguing the point, Defendant Couch suggests that producing the

Flock documents would be too costly; 7 however, there is no cost at all for Defendant Couch to

take screenshots of the Flock communications, which Defendant Couch admits that he initially

offered to do.8, 9

                                              *******

          Defendant’s counsel accuses Plaintiff’s counsel of “pursuing pointless, wasteful motions”

and asserts that the present Motion is “simply one more attempt to bully Defendant Matt Couch.” 10

That bluster aside, the record is clear: Plaintiff has filed discovery motions only where, as here, it

has become necessary to do so, and that is evident from the fact that the Court has granted all of




7
  See Dkt. 166 at 1 (stating that Defendant Couch “is currently emerging from a bankruptcy
proceeding and does not have any resources to fund discovery efforts”).
8
  See Dkt. 166 at 2 (“It is true that Mr. Couch originally offered to take screen shots of chats on
Flock”). Defendant Couch separately accuses Plaintiff of “refus[ing] to bear the costs of a search
or discovery vendor, despite having initially offered to bear these costs.” Id. The record of the
parties’ communications on this point is before the Court, see Dkt. 160-3, 160-4, and shows that
Plaintiff’s counsel agreed to split the $500 cost that Defendants’ counsel initially quoted to obtain
a Flock search capability, and instead of honoring that agreement, Defendants’ counsel sent
Plaintiff’s counsel an invoice for a $4,000 retainer toward $12,000 in total costs. None of this is
relevant, however, because Defendant Couch can capture the relevant communications for no cost
by simply taking screen shots of them. Alternatively, if Defendant Couch would prefer, Plaintiff’s
counsel would be willing to review and collect the Flock communications themselves if Defendant
Couch granted them access to the platform with temporary credentials.
9
  Defendants’ counsel states that Plaintiff’s counsel “recently refused to conduct a deposition in
Arkansas because Plaintiff feared the deposition would bankrupt Mr. Couch.” Id. at 2. That
statement only goes to show that Plaintiff’s counsel has approached discovery in a manner so as
not to impose undue costs on Defendant Couch. Regardless, Defendants’ counsel neglects to
mention that, after the parties had agreed take Defendant Couch’s deposition on March 13,
Defendants’ counsel stated that Defendant Couch would not appear on that date after all (one of
the excuses he offered was that Defendant Couch had a four-day “speaking engagement,” details
of which Defendant Couch’s counsel refused to provide but which Plaintiff’s counsel understood
from Defendant Couch’s public statements to be a “DeploraPalooza” festival in Las Vegas) and
instead suggested that the deposition take place on three-business-days’ notice in Arkansas.
10
     Dkt. 166 at 1.

                                                  4
            Case 1:18-cv-00681-RJL Document 168 Filed 03/19/20 Page 5 of 6



Plaintiff’s motions to compel discovery to date, in full or in part. 11 What is “pointless” and

“wasteful” is not Plaintiff’s Motion but rather Defendant Couch’s conduct that made it necessary

in the first place—his baseless refusal to produce communications that his counsel previously

confirmed to be responsive to Plaintiff’s discovery requests 12 and which Defendant Couch

previously offered to capture and produce. 13 The Court should grant Plaintiff’s Motion and order

Defendant Couch to produce the relevant Flock documents without further delay, and it should

require Defendant Couch to bear the costs of the Motion.



Dated: March 19, 2020

                                              /s/ Joshua P. Riley
                                              JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                              MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                              BOIES SCHILLER FLEXNER LLP
                                              1401 New York Ave NW, Washington DC 20005
                                              Tel: (202) 237-2727 / Fax: (202) 237-6131
                                              jriley@bsfllp.com
                                              mgovernski@bsfllp.com

                                              MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                              WILLKIE FARR GALLAGHER LLP
                                              1875 K Street NW, Washington, DC 20006
                                              Tel: (202) 303-1442 / Fax: (202) 303-2000
                                              mgottlieb@willkie.com

                                              Attorneys for Plaintiff Aaron Rich




11
  See Dkt. 133; Dkt. 151; 7/31/2019 Minute Order; Dkt. 63. Plaintiff’s motion for sanctions
against Defendant Butowsky remains pending. See Dkt. 93.
12
     See Dkt. 160-1 at ¶ 2.
13
     See supra n. 8.

                                               5
         Case 1:18-cv-00681-RJL Document 168 Filed 03/19/20 Page 6 of 6



                               CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on March 19, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky and Matthew Couch. A courtesy copy of the foregoing document also was

emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has agreed to

convey served and filed documents to Defendant America First Media through Defendant Couch

as necessary.

       Dated: March 19, 2020

                                          s/ _Joshua P. Riley________________
                                          JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                          BOIES SCHILLER FLEXNER LLP
                                          1401 New York Ave NW, Washington DC 20005
                                          Tel: (202) 237-2727 / Fax: (202) 237-6131
                                          jriley@bsfllp.com
